Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dave Roccio on 8/18/2022.

The application has been amended as follows:
Replace the title with --A Torque Sensor--.
Replace the abstract with --Aspects of the disclosure include a torque sensor arrangement configured to attach between a first part and a second part to sense torque therebetween, the torque sensor arrangement comprising an interface member having on its exterior an engagement configuration configured to rotationally engage the first part, a torsion member comprising a deflectable body attached at one end thereof to the interface member and comprising, at the other end of the deflectable body, an engagement configuration configured to fixedly engage the second part, and a deflection sensor attached to the deflectable body, wherein the interface member defines a rigid sleeve extending around the deflectable body and the torque sensor arrangement further comprises a bushing located between and in contact with both the sleeve and the deflectable body.-- 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Ogata (US 2016/0263749; cited in office action sent 11/28/2017 and to which the applicant replied on 2/20/2018 in related application 15/217,038 which has issued as US10,161,816 for which a terminal disclaimer has been filed).
Ogata discloses, inter alia, a torque sensor arrangement having: an interface member having on its exterior an engagement configuration 5211a configured to engage (but not rotationally engage as claimed) the first part; a torsion member comprising a deflectable body 5213 attached at one end thereof to the interface member and comprising, at the other end of the deflectable body, an engagement configuration 5212a configured to fixedly engage the second part; and a deflection sensor 52s attached to the deflectable body (see para. [0065]); wherein the deflectable body is a hollow body (see figure 8); wherein the deflectable body is a hollow cylinder (see figure 8); wherein the deflection sensor is a strain gauge (para. [0006]). However, while Ogata does disclose the torsion member having an engagement configuration 5212a configured to fixedly engaging the second part, Ogata does not suggest and furthermore teaches away from as “the interface member having an engagement configuration to rotationally engage the first part” as claimed since it teaches the opposite - that the interface member has an engagement configuration to fixedly engage [rather than rotationally engage as claimed] the first part (see para. [0097] and [0098] in Ogata). Furthermore, Ogata also does not teach “wherein the interface member defines a rigid sleeve extending around the deflectable body and the torque sensor arrangement further comprises a bushing located between and in contact with both the sleeve and the deflectable body.”  There is no teaching, suggestion, or motivation in the prior art to modify Ogata to have all the missing claim limitations without the use of impermissible hindsight.

Another close prior art reference is Helmut (DE3528364, submitted by Applicant on IDS. A copy of a translation is attached with this action.). Helmut discloses a torque sensor attachable to a first part and a second part (via holes at 5, 6, 7, and 8), a torsion member comprising a deflectable body (2) having a deflection sensor (strain gauges 9, 10, 11, 12, 13, 14) attached to the deflectable body, the torsion member having at one end an engagement configuration (3) configured to fixedly engage a second part (via holes 5 and 6). While flange 4 could arguably be considered an interface member, interface member 4 is configured for fixedly engaging a first part 9 via holes 7, 8 rather than rotationally engaging a first part, and does not disclose a rigid sleeve extending around the deflectable body (2). While Helmut does disclose a bushing (22) around the deflectable body (2), since there is no rigid sleeve of an interface member extending around the deflectable body, there is no bushing as claimed located between and in contact with both the sleeve and the deflectable body. There is no teaching, suggestion, or motivation in the prior art to modify Helmut to have all the missing claim limitations - i.e. to modify the interface member to rotationally engage rather than fixedly engage a first part, to modify the interface member to define a rigid sleeve extending around the deflectable body, and to modify the bushing to be in contact with both the sleeve of the interface member which is not present and the deflectable body without the use of impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658